Exhibit 10.1

 

 

 

 

> > > > > > SALE-PURCHASE  AGREEMENT
> > > > > > 
> > > > > > > > > 
> > > > > 
> > > > >  
> 
> between
> 
> > > > > > > >  
> > > > > > > > 
> > > > > > > >  
> > > 
> > > HOLDEN PROPERTIES COLORADO II, LLC, a Minnesota limited liability company,
> > > 
> > > > > > > > > 
> > > 
> > > > > > > > > > > as "Seller", and

UQM PROPERTIES, INC., a Colorado corporation,

> > > > 

> > > > > > > as "Purchaser".

 

 

Property located at:

4120 Specialty Place, Longmont, Colorado

 

TABLE OF CONTENTS 

 



SECTION 1.    Sale-Purchase 2.    Purchase Price 3.    Escrow 4.    Permitted
Exceptions 5.    Closing Date 6.    Apportionments 7.    Title Insurance and
Survey 8.    Closing Deliveries 9.    Representations and Warranties 10.
   Seller's Covenants 11.    Brokers 12.    Condemnation and Destruction 13.
   Conditions Precedent 14.    Termination of Agreement; Default 15.    Guaranty
of Post-Closing Obligations of Seller 16.    Reserved 17.    Expenses 18.
   Reserved 19.    Due Diligence Period 20.    Notices 21.    Entire Agreement
22.    Amendments 23.    Waiver 24.    Successors and Assigns 25.    Section
Headings 26.    Governing Law 27.    Submission To Jurisdiction 28.    Waiver Of
Jury Trial 29.    Enforceability 30.    Attorneys' Fees 31.    Assignment 32.
   Counterparts 33.    Further Assurances 34.    Certain Definitions 35.
   Reserved 36.    Publicity and Confidentiality 37.    Calculation of Time
Periods

 

 

> > > > > > > > > > > > > 

 

 

 

EXHIBITS Exhibit A Legal Description Exhibit B Form of Deed Exhibit C Form of
Bill of Sale Exhibit D Form Assignment and Assumption Agreement Exhibit E Form
of FIRPTA Affidavit Exhibit F Schedule of Insurance Exhibit G Schedule of Tax
Proceedings Exhibit H Schedule of Environmental Reports Exhibit I Schedule of
Environmental Disclosed Matters

 

> > > > > > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > SALE-PURCHASE AGREEMENT

    THIS SALE-PURCHASE AGREEMENT (this "Agreement"), made as of the 4th day of
November, 2009 (the "Effective Date"), between HOLDEN PROPERTIES COLORADO II,
LLC, a Minnesota limited liability company, having an office at 607 Washington
Avenue North, Minneapolis, Minnesota 55401 ("Seller"), and UQM PROPERTIES, INC.,
a Colorado corporation, having an office at 7501 Miller Drive, Frederick,
Colorado 80530 ("Purchaser").

> > > > > > > > > > >  
> > > > > > > > > > > 
> > > > > > > > > > > --------------------------------------------------------------------------------

W I T N E S S E T H:

    WHEREAS, Seller is the owner of the Property (as hereinafter defined) and
desires to sell the Property to Purchaser; and

    WHEREAS, Purchaser desires to purchase the Property from Seller on the terms
and conditions hereinafter set forth.

    NOW, THEREFORE, in consideration of the foregoing recitals, One Hundred and
00/100 Dollars ($100.00) (the "Contract Consideration") and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:



Sale-Purchase.

             Seller agrees to sell and convey to Purchaser, and Purchaser agrees
to purchase from Seller, upon the terms and conditions herein set forth, the
following (collectively, the "Property"):

> > > > 

all that certain plot, piece and parcel of land located in the County of Weld
and the State of Colorado, (the "Land"), which Land contains approximately 29.9
acres of land and has a street address of 4120 Specialty Place, Longmont,
Colorado, as such land is further described in Exhibit A attached hereto and
made a part hereof, including, without limitation, (i) all easements, rights of
way, privileges, appurtenances and other rights, if any, pertaining thereto,
(ii) all right, title and interest of Seller, if any, in and to any land lying
in the bed of any street, road or avenue opened or proposed, public or private,
in front of or adjoining the Land, to the center line thereof, and (iii) all
right, title and interest of Seller in and to any award made or to be made in
lieu thereof and in and to any unpaid award for damage to the Land by reason of
change of grade of any street, and the buildings and improvements located
thereon;

all buildings and improvements located on the Land, the foregoing to include,
without limitation, the building known by the street address of 4120 Specialty
Place, Longmont, Colorado aggregating approximately 129,304 square feet of space
(collectively, the "Improvements"; together with the Land, the "Real Estate");

all of Seller's right, title and interest in and to any and all tangible and
intangible personal property related to the Real Estate, including, without
limitation, all furniture, fixtures, fittings, apparatus, appliances, equipment
and machinery and other articles of personal property located on, or attached to
the Real Estate (collectively, the "Personal Property");

all of Seller's right, title and interest in and to any and all warranties and
guaranties pertaining to the Real Estate, or any Personal Property or any
fixture attached to the Real Estate (collectively, the "Intangible Property");

subject to the terms hereof, all of Seller's right, title and interest in and to
any and all licenses, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Real Estate (the "Permits").



Purchase Price.                     2.1    The purchase price for the Property
(the "Purchase Price") is Seven Million Five Hundred Ninety Five Thousand and
00/100 dollars ($7,595,000.00), payable as follows:

> > > > 

Two Hundred Thousand and 00/100 dollars ($200,000.00) (the "Deposit"), by
current or federal funds wire transferred to Chicago Title of Colorado, Inc.,
authorized agent for Chicago Title Insurance Company, as escrow agent (in such
capacity "Escrow Agent") to a bank account designated by Escrow Agent not later
than two (2) Business Days (as hereinafter defined) after the execution and
acceptance of this Agreement by Seller and Purchaser; and

The remainder of the Purchase Price, as adjusted for prorations and
apportionments as herein provided (such funds, the "Closing Funds"), upon the
delivery of the Deed (as hereinafter defined) in accordance with the terms
hereof, at the option of Purchaser, either by (i) a certified or official bank
check payable to the order of Seller, or (ii) by wire transfer of funds to
Escrow Agent at the Closing (as hereinafter defined) with instructions to Escrow
Agent to release the Closing Funds so transferred to or as directed by Seller
upon the consummation of the Closing.

                    2.2    The Deposit shall be held and disbursed by Escrow
Agent in accordance with the provisions of Section 3 of this Agreement. For
purposes hereof, the Deposit, together with all interest earned thereon, shall
be collectively referred to herein as the "Downpayment".

> > 2.3    Notwithstanding anything to the contrary herein, the parties
> > acknowledge and agree that the Contract Consideration (receipt of which is
> > hereby acknowledged by Seller) (a) is not deemed a portion of the Purchase
> > Price, (b) constitutes separate and independent consideration from Purchaser
> > to Seller for the execution of this Agreement by Seller and delivery thereof
> > to Purchaser, and (c) shall not be refundable by Seller to Purchaser
> > notwithstanding any termination of this Agreement by Purchaser or Seller,
> > including, without limitation, any termination of this Agreement by
> > Purchaser on or prior to the expiration of the Due Diligence Period in
> > accordance with the provisions hereof.



Escrow.

The Downpayment shall be held by Escrow Agent, in trust, on the terms
hereinafter set forth:

                    3.1    Escrow Agent shall deposit the Deposit in an interest
bearing account, with a Federally insured financial institution.

                    3.2    Escrow Agent shall not commingle the Downpayment with
any other funds of Escrow Agent or others and shall promptly advise Purchaser
and Seller of the number of any bank account in which the Deposit has been
deposited.

                    3.3    If the Closing takes place under this Agreement, then
Escrow Agent shall disburse the Downpayment on the Closing Date to Seller and
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the Downpayment.

> > 3.4    If this Agreement is terminated in accordance with the terms hereof
> > or if the Closing does not take place under this Agreement by reason of the
> > failure of Purchaser or Seller to comply with its obligations hereunder,
> > then Escrow Agent shall pay the Downpayment as required by the terms of this
> > Agreement, provided, however, that notwithstanding the foregoing, Escrow
> > Agent shall not pay over the Downpayment to any party hereunder unless and
> > until the following procedure is complied with: The party requesting
> > disbursement of the Downpayment (the "Requesting Party") shall deliver
> > notice to Escrow Agent and all other parties hereto requesting such
> > disbursement. Within five (5) days after receipt of such notice of request,
> > Escrow Agent shall deliver notice to all other parties hereto stating that
> > the Requesting Party has requested such disbursement (and including a copy
> > of the Requesting Party's notice). Within ten (10) days after receipt of
> > Escrow Agent's notice, the non-requesting party shall either: (a) agree to
> > permit such disbursement by Escrow Agent or (b) inform Escrow Agent that the
> > non-requesting party does not agree to permit such disbursement. If the
> > non-requesting party acts under clause (a), then Escrow Agent shall make the
> > disbursement as requested by the Requesting Party. If the non-requesting
> > party acts under clause (b), then Escrow Agent shall not make any
> > disbursement except as provided in Section 3.6 or Section 3.7 below. If the
> > non-requesting party fails to respond during the foregoing ten (10) day
> > period, same shall be deemed to be the response of the non-requesting party
> > under clause (a) on the last day of such ten (10) day period. The provisions
> > of this Section 3.4 are subject to the provisions of Section
> > 3.7.               

3.5    It is agreed that the duties of Escrow Agent are only as herein
specifically provided, and, subject to the provisions of Section 3.6 hereof, are
purely ministerial in nature, and that Escrow Agent shall incur no liability
whatever except for willful misconduct or gross negligence, as long as Escrow
Agent has acted in good faith. Seller and Purchaser each release Escrow Agent
from any act done or omitted to be done by Escrow Agent in good faith in the
performance of its duties hereunder.

3.6    Escrow Agent is acting as a stakeholder only with respect to the
Downpayment. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Downpayment as to whom the Downpayment is to be delivered, Escrow
Agent shall not make any delivery, but in such event Escrow Agent shall hold
same until receipt by Escrow Agent of an authorization in writing, signed by all
the parties having interest in such dispute, directing the disposition of same,
or, in the absence of such authorization Escrow Agent shall hold the Downpayment
until the final determination of the rights of the parties in an appropriate
proceeding. If such written authorization is not given, or proceedings for such
determination are not begun within thirty (30) days after the Closing Date and
diligently continued, Escrow Agent may bring an appropriate action or proceeding
for leave to deposit the Downpayment in court pending such determination. Escrow
Agent shall be reimbursed for all costs and expenses of such action or
proceeding including, without limitation, reasonable attorneys' fees and
disbursements, by the party determined not to be entitled to the Downpayment.
Upon making delivery of the Downpayment in the manner herein provided, Escrow
Agent shall have no further liability hereunder. The provisions of this Section
3.6 are subject to the provisions of Section 3.7.

3.7    Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation, the other provisions of this Section 3, prior to
the expiration of the Due Diligence Period [(as hereinafter defined)], the
escrow established hereunder shall be a "sole order" escrow for the benefit of
Purchaser (meaning that Escrow Agent shall act solely in accordance with the
instructions of Purchaser until the expiration of the Due Diligence Period in
respect of the Downpayment). Without limiting the generality of the foregoing,
in the event that on or prior to the expiration of the Due Diligence Period,
Purchaser delivers notice to Escrow Agent stating that Purchaser has elected to
terminate this Agreement pursuant to the provisions of Section 19, then Escrow
Agent shall refund to Purchaser the Downpayment without any requirement that
Escrow Agent first notify or obtain any approval or consent of Seller as
provided in Section 3.4 above. In furtherance of the foregoing, in the event
Purchaser so instructs Escrow Agent on or prior to the expiration of the Due
Diligence Period, Escrow Agent agrees that it shall not be permitted to, and
shall not, follow any conflicting instructions given by Seller or any third
party as to the disposition of the Downpayment but shall instead follow only the
instructions of Purchaser in connection therewith. Seller agrees in such
instance not to deliver any conflicting instructions to Escrow Agent for any
reason and hereby instructs Escrow Agent to act in respect of the Downpayment
solely in accordance with Purchaser's instructions on or prior to the expiration
of the Due Diligence Period, including instructions of Purchaser to return the
Downpayment to Purchaser.

3.8    Escrow Agent has executed this Agreement in order to confirm that Escrow
Agent has received the Deposit, and that Escrow Agent will hold the Downpayment
in escrow, pursuant to the provisions hereof.

3.9    Seller and Purchaser shall equally pay the fee charged by Escrow Agent as
a result of this transaction.



Permitted Exceptions.

4.1    The Property shall be sold subject only to (a) the Permitted Title
Exceptions (as hereinafter defined), and (b) the Permitted Survey Conditions (as
hereinafter defined) (the Permitted Title Exceptions and the Permitted Survey
Conditions being hereinafter collectively referred to as the "Permitted
Exceptions").

> > 4.2    Title to the Property shall be insurable by Chicago Title Insurance
> > Company, through its agent Chicago Title of Colorado, Inc. (the "Title
> > Company"), at its regular rates, without exceptions or reservations of any
> > type or kind, except the Permitted Exceptions.

Closing Date
.

The closing for the transactions under this Agreement (the "Closing") shall take
place at 11:00 A.M. (Colorado time) at the offices of Holme Roberts & Owen LLP,
1801 Thirteenth Street, Suite 300, Boulder, Colorado 80302, on the date that is
ten (10) calendar days after the expiration of the Due Diligence Period (the
"Closing Date"). The respective attorneys for the parties hereto are hereby
authorized to agree (on behalf of their respective clients) in writing to
adjournments and relocations of the Closing.

Apportionments
.

> > 6.1    The following are to be apportioned as of the Closing Date:

> > > > 

All real property taxes and other taxes and charges, including, without
limitation, sewer taxes and rents, and common areas charges, imposed on the
owner of the Property and not paid by others. Apportionments of real property
taxes, water rates and charges and sewer taxes and rents shall be made on the
basis of the fiscal year for which assessed. If the Closing Date shall occur
before the real property tax rate is fixed, the apportionment of taxes shall be
made on the basis of the amount of tax for the preceding year. After the real
property taxes, water rates and charges are finally fixed, Seller and Purchaser
shall make a recalculation of the apportionment of same, and Seller or
Purchaser, as the case may be, shall promptly make an appropriate payment to the
other based on such recalculation.

Annual license, permit and inspection fees provided that same are transferable
to Purchaser.

Such other items as are customarily prorated in transactions similar to the
transaction contemplated by this Agreement.

 

> > 6.2    Reserved

.

6.3    Assessments

. If on the Closing Date all or any portion of the Property shall be or shall
have been affected by assessments which are, or which may become, payable in
annual installments, unpaid installments of any such assessments, due and
payable before the Closing Date shall be paid by Seller on the Closing Date, and
any installments which are due and payable after the Closing Date, shall be the
responsibility of Purchaser.

6.4    Reserved

.

6.5    Books and Records Available

. Seller agrees to provide to Purchaser, within five (5) days after the
Effective Date, existing summaries of expenditures made by Seller, or its
affiliates in connection with the operation of the Property (as distinguished
from the operation of a business on the Property). In addition Seller agrees to
make available for Purchaser's examination at Seller's offices in Minneapolis,
Minnesota during normal business hours and following reasonable advance notice
to Seller's Broker after the Effective Date, and thereafter from time to time,
prior to the expiration of the Due Diligence Period, all records, statements and
accounts maintained by Seller or its affiliates in connection with the operation
of the Property and expenditures made in connection therewith.

6.6    Reserved

.

6.7    Operating Expenses and Trade Accounts

. Seller shall be responsible for all operating expenses and trade accounts of
the Property up to and including 11:59 P.M. on the night preceding the Closing
Date (the "Cut-Off Time"). To the extent the amounts of such items are then
known, Seller shall pay such items at Closing and shall pay the balance of such
amounts in the ordinary course of business. Seller agrees to indemnify and hold
harmless Purchaser from and against any claim, loss, damage or liability
(including reasonable attorneys' fees and costs of enforcement of the foregoing
indemnification obligation) arising out of Seller's failure to pay such amounts.
Purchaser agrees to indemnify and hold harmless Seller from and against any
claim, loss, damage or liability (including reasonable attorneys' fees and costs
of enforcement of the foregoing indemnification obligation) arising out of
Purchaser's failure to pay any such amounts for operating expenses and trade
accounts of the Property after the Cut-Off Time. The provisions of this Section
6.7 shall survive the Closing.


Title Insurance and Survey.

> > 7.1    Purchaser has received a title commitment (the "Title Commitment")
> > from the Title Company prior to the Effective Date. If the Title Commitment
> > discloses exceptions to title for the Property which are not acceptable to
> > Purchaser in Purchaser's sole discretion (any such exception being referred
> > to herein as an "Unpermitted Title Exception"), then Purchaser shall have
> > the right to terminate this Agreement on or prior to the expiration of the
> > Due Diligence Period, in which event the provisions of Section 19 will
> > apply. Any exceptions or matters which appear on the Title Commitment upon
> > the expiration of the Due Diligence Period shall be deemed "Permitted Title
> > Exceptions".

7.2    Seller has prior to the Effective Date delivered to Purchaser the most
recent survey of the Property in the possession of Seller or any affiliate of
Seller (the "Survey"). Purchaser shall have the right to obtain, at its expense,
an update of the Survey (and any such updated Survey or new Survey shall be
deemed a "Survey" for purposes of this Agreement). If the Survey discloses
conditions which are not acceptable to Purchaser in Purchaser's sole discretion
(any such condition being referred to herein as an "Unpermitted Survey
Condition"), then Purchaser shall have the right to terminate this Agreement on
or prior to the expiration of the Due Diligence Period, in which event the
provisions of Section 19 will apply. Any conditions shown in the Survey upon the
expiration of Due Diligence Period shall be deemed "Permitted Survey
Conditions".

> > 7.3    Notwithstanding the foregoing, if at the Closing there shall be any
> > liens, encumbrances evidencing outstanding indebtedness or charges affecting
> > the Property, other than those which Purchaser is required by the terms
> > hereof to accept or which Purchaser chooses to accept, Seller shall have no
> > obligation to cure same, provided, that Seller shall be obligated to (a)
> > cause any mortgage, deed of trust or other encumbrance evidencing
> > outstanding indebtedness to be satisfied of record (or, at Purchaser's
> > option and without making of any payment by Seller, assigned to Purchaser's
> > lender), (b) cause any mechanic's, materialman's or supplier's liens to be
> > satisfied of record, and (c) cause to be removed of record any lien or
> > encumbrance placed upon any Property subsequent to the Effective Date.

Closing Deliveries
.



> > 8.1    At the Closing, Seller, at its sole cost and expense, shall deliver
> > to Purchaser the following items and documents (which documents shall be in
> > form and substance, as attached hereto, or otherwise reasonably satisfactory
> > to Purchaser's attorneys):

> > > > 

a Special Warranty Deed in the form attached hereto as Exhibit B (the "Deed"),
executed by Seller, which Deed shall be in recordable form, duly executed and
acknowledged;

a Bill of Sale in the form attached hereto as Exhibit C (the "Bill of Sale")
conveying, transferring and selling to Purchaser all right, title and interest
of Seller in and to all of the Personal Property, executed by Seller;

If and to the extent in the possession or control of Seller or any affiliate of
Seller, all (i) original licenses and permits pertaining to the Property and
which may be required for the use or occupancy thereof (the "Licenses and
Permits"), (ii) required permanent certificates of occupancy for the
Improvements relating to such Property ("Certificates of Occupancy"), and (iii)
records and other documents pertaining to the ownership, operation and
maintenance of the Property (the "Property Documents");

> > > > 

all documentation in the possession of Seller or its affiliate with respect to
the roof warranty, and Seller shall cooperate with Purchaser at Purchaser's
expense in enforcing any such roof warranty prior to its expiration, which
obligation shall survive the Closing;

an Assignment and Assumption of the Assigned Licenses and Permits, Certificates
of Occupancy, Property Documents and all assignable guaranties and warranties
which Seller has received in connection with the Property, if any, ("Guaranties
and Warranties") in the form attached hereto as Exhibit D (the "Assignment and
Assumption Agreement"), executed by Seller;

an executed Affidavit of Non-Foreign Status, in the form attached hereto as
Exhibit E, executed by Seller, certifying that Seller is not a "foreign person"
pursuant to Section 1445 of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder;

an executed IRS Form 1099;

a certificate of good standing of Seller in its jurisdiction of formation dated
no earlier than thirty (30) days prior to the Closing Date and such other
documents as Title Company may reasonably determine are necessary to evidence
the authority of Seller to enter into and perform this Agreement and the
documents and instruments required to be executed and delivered by Seller
pursuant to this Agreement;

all keys to entrance doors to, and equipment and utility rooms located in, the
Property in the possession of Seller or any affiliate of Seller, which keys
shall be properly tagged for identification;

an original title policy of title insurance with respect to the Property, in
form and with endorsements acceptable to Purchaser in its sole discretion, and
otherwise showing only the Permitted Title Exceptions and the Permitted Survey
Conditions (it being understood and agreed that such title insurance policy may
be delivered to Purchaser by the Title Company after the Closing);

such reasonable and customary affidavits, indemnities and other deliveries as
are required by the Title Company to deliver so-called "extended coverage",
executed by Seller;

if and to the extent in the possession or control of Seller or any affiliate of
Seller, any and all plans and specifications pertaining to the Property;

> > > > 

evidence of termination of any and all leases, or other occupancy, service
contracts, operational, or other arrangements in effect prior to the Closing
Date;

such other reasonable and customary documents as may be reasonably required to
effectuate the transactions contemplated by this Agreement and/or to effectuate
the closing of the transaction contemplated hereunder, including, without
limitation, any and all documents (if any) required by Section 12 of this
Agreement; and

a certification updating the representations and warranties given by Seller
pursuant to Section 9.1 hereof, executed by Seller.

> > 8.2    At the Closing, Purchaser, at its sole cost and expense, shall
> > deliver to Seller the following, each document hereafter mentioned to be in
> > form and substance as attached hereto or otherwise in form reasonably
> > satisfactory to Seller's attorneys:

> > > > 

the balance of the Purchase Price;

the Assignment and Assumption Agreement, executed by Purchaser;

a certification updating the representations and warranties given by Purchaser
pursuant to Section 9.2 of this Agreement, executed by Purchaser;

such other reasonable and customary documents as may be reasonably required to
effectuate the transaction contemplated by the Agreement and/or to effectuate
the closing of the transaction contemplated hereunder.



Representations and Warranties.

> > 9.1    Representations and Warranties of Seller

. Seller represents and warrants to Purchaser, except as disclosed to Purchaser
in the Title Commitment, the Survey, the Environmental Report, the Property
Condition Assessment prepared by ATC Associates, Inc. dated December 11, 2006;
and Feasibility Study prepared by CTL Thompson dated December 27, 2006:

> > > > 

No Leases or Contracts

. There are no leases, licenses or other agreements (written or oral) entered
into by Seller, any affiliate of Seller, or to its current actual knowledge
without investigation by any other entity or person, for the occupancy or use of
any space at the Property in effect as of the Effective Date.

Fixtures and Personal Property

. All fixtures, machinery, equipment and other articles of Personal Property
attached or appurtenant to, or used in connection with, the Property (other than
trade fixtures belonging to lessees) are owned by Seller, free of any liens or
encumbrances except for the Permitted Exceptions, and are included in this sale.
Notwithstanding the foregoing, Purchaser acknowledges that it has been advised
by Seller that the three (3) Pitney Bowes machines which may be located on the
Property as of the date hereof, are not owned by Seller and are not included in
the sale.

Contracts

. There are no contracts or agreements relating the Real Estate to which Seller
or any affiliate of Seller is a party, including equipment leases, concession
agreements and service contracts, except those which will be terminated by
Seller on or before the Closing Date at no cost or expense to Purchaser.

No Litigation

. Seller has received no written notice, and has no current actual knowledge,
without investigation, of any action or proceeding (zoning or otherwise) or
governmental investigation (including, without limitation, any eminent domain or
similar proceeding) pending or threatened, against or relating to (A) the
Property, (B) this transaction or (C) Seller or any affiliate of Seller, which
would affect Purchaser or the Property after the Closing.

Authorization of Agreement, etc.; Prior Business Name

. Seller (a) is a limited liability company duly organized, validly existing and
in good standing in the State of its formation, (b) is entitled to own its
property and to carry on its business in the state in which the Property is
located. The execution and performance of this Agreement have been duly
authorized by all necessary action, and the execution and performance of this
Agreement will not violate any term of Seller's certificate of formation,
articles of organization, limited liability company agreement, or any other
agreement, judicial decree, statute or regulation to which Seller is a party or
by which Seller or the Property may be bound or affected, and (c) has not been
registered under, been known by, or conducted business under any name other than
the name of Seller as same appears in the preamble to this Agreement.

No Foreign Status

. Seller is not a "foreign person" within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.

No Options to Purchase

. Seller has not granted to any person or entity any option or other right to
purchase to the Property and to the current actual knowledge of Seller, without
investigation, no person or entity has any option or other right to purchase the
Property.

Consents and Approvals

. There are no consents or approvals of any third persons, or any federal, state
or local governmental authorities, including, without limitation, any internal
board of directors or other approval process, that are required in connection
with the performance by Seller of its obligations under this Agreement, other
than such of the foregoing as have been obtained or will be obtained by the
Closing Date.

Due Diligence Documents

. Seller has no current actual knowledge, without investigation, of any material
inaccuracies or misstatements contained in any of the Due Diligence Documents.

Employees

. No employees of the Property will be transferred to Purchaser at Closing and
Purchaser shall have no liability of any kind or nature in respect of any
employees of the Property except to the extent, and only to the extent, that
Purchaser offers employment to employees of the Property after the Closing.

Compliance with Legal Requirements

. Seller has received no written notice, and has no current actual knowledge,
without investigation, that the Property and the present use and condition of
the Property violate any applicable deed restrictions or other covenants,
restrictions or agreements, site plan approvals, zoning or subdivision
regulations, urban redevelopment plans, the laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses, authorizations, directions or requirements of any
Governmental Authority governing or regulating the use and operation, or
otherwise applicable to, the Property, as modified by any duly issued variances
disclosed to Purchaser in writing before the execution of this Agreement
(collectively, the "Legal Requirements"). Seller has not entered into any
agreements with any Governmental Authority in connection with compliance with
Legal Requirements.

Insurance Policies

. Seller has furnished to Purchaser an accurate schedule of all insurance
policies now affecting the Property, a copy of which is included in Exhibit F
attached hereto and made a part hereof.

Pending Tax Proceedings. Except as set forth on Exhibit G attached hereto and a
part hereof, Seller has not retained anyone to file notices of protest against,
or to commence actions to review, real property tax assessments against the
Property. Exhibit G contains (i) a list and description of all actions taken by
Seller to file notices of protest against, or to commence actions to review,
real property tax assessments against the Property, and the status of all such
proceedings, and (ii) true and complete copies of all agreements between Seller
and Seller's tax counsel relating to any such proceedings.

> > > > 

Environmental Matters

. Exhibit H attached hereto and made a part hereof sets forth all environmental
reports (the "Environmental Reports") obtained by or in the possession or
control of Seller or any affiliate of Seller with respect to the Property, and
Seller has delivered a true, correct and complete copy of each Environmental
Report to Purchaser on or prior to the Effective Date. Except as set forth in
the Environmental Reports and in Exhibit I: (x) Seller has no current actual
knowledge without investigation that the Property contains asbestos,
polychlorinated biphenyls (PCB's), or any other toxic or hazardous wastes or
materials, or that underground storage tanks are located on the Property, (y)
Seller has not caused or (or to its current actual knowledge without
investigation) permitted the Property to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose, transfer, produce or process
pollutants, dangerous substances, toxic substances, hazardous wastes, hazardous
materials or hazardous substances as defined in or pursuant to the Resource
Conservation and Recovery Act (42 U.S.C. §6901, et seq.) as amended, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601, et seq.) as amended, or any other related Legal Requirement
(collectively, "Hazardous Substances"), and (z) neither Seller nor any affiliate
of Seller has caused, and Seller has no current actual knowledge without
investigation of, the leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping of any
Hazardous Substances on or off the Property. It is acknowledged by Purchaser
that Seller has disclosed to Purchaser that ink and other potentially Hazardous
Substances were or may have been used on the Real Estate by a tenant of the Real
Estate that is an affiliate of Seller. To the current actual knowledge of
Seller, without investigation, such Hazardous Materials, if any, were used,
stored and disposed of by the tenant in accordance with applicable law.

ERISA

. The Property is not a "plan asset" of Seller as defined in the Employment
Retirement Income Security Act of 1974, as amended ("ERISA") and the sale of the
Property by Seller is not a "prohibited transaction" under ERISA.

> > 9.2    Representations and Warranties of Purchaser

. Purchaser represents and warrants to Seller that (a) Purchaser is a
corporation duly formed and validly existing, entitled to own its property and
to carry on its business in the state in which the Property is located, (b)
Purchaser has duly authorized the execution and performance of this Agreement,
and (c) the execution and performance of this Agreement will not violate any
term of Purchaser's certificate of incorporation or bylaws, or any other
agreement, judicial decree, statute or regulation to which Purchaser is a party
or by which Purchaser may be bound or affected.

9.3    Materiality

. Seller acknowledges that each of the representations, warranties and
agreements made by it in Section 9.1 above and elsewhere in this Agreement is
material to Purchaser. Purchaser acknowledges that each of the representations,
warranties and agreements made by it in Section 9.2 above and elsewhere in this
Agreement is material to Seller.

9.4    Survival

. All of the representations and warranties of Seller set forth herein and
elsewhere in this Agreement shall be true upon the execution of this Agreement,
shall be deemed to be repeated at and as of the Closing Date and shall survive
the Closing for fifteen (15) months. All of the representations and warranties
of Purchaser set forth herein and elsewhere in this Agreement shall be true upon
the execution of this Agreement, shall be deemed to be repeated at and as of the
Closing Date and shall survive the Closing for a period of fifteen (15) months.

9.5    Accuracy of Representations is a Condition to Purchaser's Obligation to
Close

. Without limiting any of the rights of Purchaser elsewhere provided for in this
Agreement, it is agreed that the obligation of Purchaser to close title under
this Agreement is conditioned upon the accuracy in all material respects of all
of Seller's warranties and representations, provided if on or before the
expiration of the Due Diligence Period, Purchaser determines that any of
Seller's representations or warranties is untrue then, as its sole remedy
Purchaser shall have the right to exercise the rights granted to it in Section
19.1.

9.6    Accuracy of Representations is a Condition to Seller's Obligation to
Close

. Without limiting any of the rights of Seller elsewhere provided for in this
Agreement, it is agreed that the obligation of Seller to close title under this
Agreement is conditioned upon the accuracy in all material respects of all of
Purchaser's warranties and representations and the due compliance by Purchaser
of all of its agreements set forth herein and elsewhere in this Agreement. If,
on or before the Closing Date, Seller determines that any of Purchaser's
representations or warranties is untrue or Purchaser has not complied with any
of the said agreements, then Seller shall be entitled to terminate this
Agreement by notice given to Purchaser, whereupon the provisions of Section 14.1
hereof shall apply.

9.7    Disclaimer. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY
SELLER IN SECTION 9 AND UPDATED AS PROVIDED IN SECTION 8.1(p) HEREOF, ANY
WARRANTY OF TITLE IN THE DEED, SELLER MAKES NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, CONCERNING THE PROPERTY INCLUDING WITHOUT LIMITATION WITH
RESPECT TO ITS CONDITION, ANY HAZARDOUS SUBSTANCE OR ENVIRONMENTAL MATTERS, THE
SIZE OF THE LAND OR IMPROVEMENTS, THE ADEQUACY AND AVAILABILITY OF ACCESS OR
UTILITIES, THE EXISTENCE OR AVAILABILITY OF ANY GOVERNMENTAL PERMITS OR
APPROVALS, OR THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAW. IT BEING
SPECIFICALLY UNDERSTOOD BY PURCHASER THAT, EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTION 9 HEREOF AND IN THE DEED, THE PROPERTY IS BEING SOLD AND
TRANSFERRED "AS IS" "WHERE IS" IN ALL RESPECTS. SELLER SPECIFICALLY DISCLAIMS
ANY WARRANTY OF MERCHANTABILITY OR SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OF PURCHASER, WHETHER OR NOT SELLER HAS BEEN MADE AWARE OF ANY SUCH
PURPOSE.

 



Seller's Covenants.

> > 

Seller covenants that, between the Effective Date and the Closing Date:

> > > > 

No Leases

. Seller will not enter into any leases, licenses and other agreements (written
or oral) for the occupancy or use of the Property or any portion thereof,
without the prior written consent of Purchaser, which consent may be withheld by
Purchaser, in Purchaser's sole and absolute discretion.

No New Contracts, No Modifications to Contracts and Termination of Contracts

. Seller will not modify any existing agreement or enter into any new agreement
affecting the Property, each without the prior written consent of Purchaser and
Seller shall terminate at Seller's sole cost and expense any existing contracts
regarding the Property to which Seller or any affiliate of Seller is a party.

No Employment Contracts

. Seller will not enter into any employment contract, service contract or any
other agreement in respect of the Property without the prior written consent of
Purchaser, which consent may be withheld by Purchaser, in Purchaser's sole and
absolute discretion.

Cause Conditions to be Met

. Seller shall not take any action that modifies or changes the circumstances
upon which the conditions of Purchaser's obligation to consummate the Closing
are deemed satisfied or waived by Purchaser and Seller shall not take any action
which will interfere with the satisfaction of the conditions of Purchaser's
obligation to consummate the Closing, in each case, without Purchaser's prior
written consent.

Operation of Property

. Seller will operate the Property substantially in the same manner as same has
been operated on the Effective Date.

Maintain Improvements

. Seller will maintain the Improvements in good order and repair so that same
shall be in the same condition on the Closing Date as it is in on the Effective
Date, reasonable wear and tear excepted.

Maintain Insurance

. Seller shall keep the Property insured in accordance with Seller's existing
insurance program.

Make Records Available

. Seller shall make available to Purchaser all Seller's records, statements and
accounts bearing on or relating to the Property, including, without limitation,
the operation thereof, if any.

Cooperation with Purchaser's Due Diligence

. Seller shall reasonably cooperate with Purchaser in connection with
Purchaser's due diligence, such cooperation to include such due diligence
conducted by Purchaser pursuant to the terms of this Agreement, including,
without limitation, the terms of Section 19.3 hereof, provided Seller shall not
be required to incur any material expense, obligation or liability in connection
with such cooperation.

No Marketing of Property

. From and after the Effective Date, and unless this Agreement is terminated,
(i) Seller shall terminate all negotiations with any other parties concerning
the Property, (ii) Seller shall not make, accept or negotiate any offer to sell
the Property to any party other than Purchaser, (iii) Seller shall not enter
into any agreement which could impair Purchaser's use and occupancy of the
Property, including, but not limited to, leasing space or contracting for
service or property improvements or encumbering the Property, and (iv) Seller
will not take any action which would encumber or affect the marketability of
title to the Property, including, without limitation, leasing space or
contracting for services or property improvements (other than as provided in the
immediately preceding clause (iii)). Notwithstanding the foregoing, prior to the
expiration of the Due Diligence Period, Seller may keep the Property listed for
sale, maintain signs on the Property, list the Property in marketing databases,
and show the Property and Seller will discontinue all such activities upon the
expiration of the Due Diligence Period if Buyer elects to proceed forward with
the Closing.


Brokers.

Purchaser represents and warrants that Purchaser has not dealt with any broker,
agent, finder or similar party in connection with the transaction contemplated
hereby other than Murray Platt, of CB Richard Ellis, who is representing
Purchaser, and Mike Wafer and Steve Fletcher, each of Grubb & Ellis and
representing Seller (collectively, the "Brokers") and Purchaser hereby
indemnifies and holds harmless Seller and Seller's affiliates, members,
managers, partners, shareholders, officers, directors and agents from any
liability, cost or expense (including, without limitation, reasonable attorneys'
fees and costs of enforcement of the foregoing indemnity) arising out of the
falsity of the foregoing representation. Seller represents and warrants that,
other than the Brokers, Seller has not dealt with any broker, agent, finder or
similar party in connection with the transaction contemplated hereby. Seller
hereby indemnifies and holds harmless Purchaser and Purchaser's affiliates,
members, managers, partners, shareholders, officers, directors and agents from
any liability, cost or expense (including, without limitation, reasonable
attorneys' fees and costs of enforcement of the foregoing indemnity) arising out
of the falsity of the foregoing representation. Seller shall pay a brokerage
commission to Mike Wafer and Steve Fletcher of Grubb & Ellis ("Seller's Broker")
pursuant to the terms of a separate agreement. Murray Platt of CB Richard Ellis
shall be paid a commission pursuant to the terms of a separate agreement with
Seller's Broker. The provisions of this Section 11 shall survive the Closing or
any earlier termination of this Agreement.

Condemnation and Destruction.

> > 12.1    Takings

. If, prior to the Closing Date, a Non-Material Taking (as hereinafter defined)
occurs, then (a) Seller shall notify Purchaser of such fact, (b) Purchaser shall
not have any right or option to terminate this Agreement and this Agreement
shall continue in effect, (c) at the Closing, Purchaser shall accept the
Premises subject to such Non-Material Taking or so much of the Premises as
remains after such Non-Material Taking, as the case may be, with no abatement of
the Purchase Price, and (d) at the Closing, Seller shall assign and turn over to
Purchaser, and Purchaser shall be entitled to receive and keep, all of Seller's
interest in and to all awards for such Non-Material Taking (and Seller shall
execute and deliver to Purchaser at Closing any and all instruments or
documentation required by Purchaser to effectuate such assignment). If, prior to
the Closing Date, a Material Taking (as hereinafter defined) occurs, then (i)
Seller shall notify Purchaser of such fact and (ii) Purchaser shall have the
right to terminate this Agreement by delivering notice of such termination to
Seller within ten (10) days after it receives such notice from Seller, or the
Date of Closing, whichever occurs first. In the event that Purchaser fails to
exercise such termination right due to such Material Taking within such period,
Purchaser shall be deemed to have waived such termination right, in which event
the provisions of the first sentence of this Section 12.1 shall apply to such
Material Taking. In the event that Purchaser delivers a notice of termination
within such period, Escrow Agent shall refund the Downpayment to Purchaser,
whereupon this Agreement shall terminate and neither party shall have any
further rights or obligations hereunder except for the Surviving Obligations,
which shall survive such termination.


> > 12.2    Casualties. If, prior to the Closing Date a Non-Material Casualty
> > (as hereinafter defined) occurs, then (a) Seller shall notify Purchaser of
> > such fact, (b) Purchaser shall not have any right or option to terminate
> > this Agreement and this Agreement shall continue in effect, (c) at the
> > Closing Purchaser shall accept the Premises subject to such Non-Material
> > Casualty, with no abatement of the Purchase Price, and (d) at the Closing,
> > Seller shall assign and turn over to Purchaser, and Purchaser shall be
> > entitled to receive and keep, all of Seller's interest in and to all
> > insurance proceeds payable in connection with such Casualty, and Purchaser
> > shall receive a credit against the Purchase Price at the Closing in the
> > amount of any loss deductible payable in connection with such insurance
> > proceeds (and Seller shall execute and deliver to Purchaser any and all
> > instruments or documentation required by Purchaser to effectuate such
> > assignment). If, prior to the Closing Date, a Material Casualty (as
> > hereinafter defined) occurs, then (i) Seller shall notify Purchaser of such
> > fact and (ii) Purchaser shall have the right to terminate this Agreement by
> > delivering notice of such termination to Seller within ten (10) days after
> > it receives such notice from Seller, or the Date of Closing, whichever
> > occurs sooner. In the event that Purchaser fails to exercise such
> > termination right within such period, Purchaser shall be deemed to have
> > waived such termination right, in which event the provisions of the first
> > sentence of this Section 12.2 shall apply to such Material Casualty. In the
> > event that Purchaser delivers a notice of termination within such period,
> > Escrow Agent shall refund the Downpayment to Purchaser, whereupon this
> > Agreement shall terminate and neither party shall have any further rights or
> > obligations hereunder except for the Surviving Obligations, which shall
> > survive such termination.

> > 12.3. Certain Definitions. As used herein, the following terms shall have
> > the following meanings:

> > > "Casualty" means the destruction of all or a portion of the Improvements
> > > by fire or other casualty.

> > "Material Casualty" means a Casualty that, in Purchaser's reasonable
> > judgment, would cost more than $50,000 to repair.
> > 
> > "Material Taking" means a Taking (a) affecting more than ten percent (10%)
> > percent of the Land or affecting any portion of the Improvements, (b)
> > affecting any of the parking areas or driveways thereon, or (c) affecting
> > any means of ingress thereto or egress therefrom.
> > 
> > "Non-Material Casualty" means any Casualty other than a Material Casualty. 
> > 
> > "Non-Material Taking" means any Taking other than a Material Taking.
> > 
> > "Taking" means any taking of any portion of the Land or the Improvements by
> > condemnation or eminent domain.

>  13. Conditions Precedent

.

> 13.1. Conditions to Obligations of Purchaser

. The obligation of Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction of the following conditions
precedent:

> > >  a. Seller shall have performed or observed all of its obligations under
> > >     this Agreement;

> > > > The representations and warranties of Seller contained in this Agreement
> > > > shall be true, correct and accurate on the Closing Date;
> > > > 
> > > > Seller shall have delivered all documents and instruments required to be
> > > > delivered by Seller pursuant to the provisions of this Agreement;
> > > > 
> > > > Purchaser shall have received the Title Commitment from the Title
> > > > Company in compliance with the requirements of Section 7 hereof, which
> > > > shall (i) show no exceptions other than the Permitted Title Exceptions;
> > > > 
> > > > There has been no material change to the physical condition of the
> > > > Property since the Effective Date, except as provided in Section 12
> > > > hereof;

> > > > 

The title to the Property shall be conveyed to Purchaser subject solely to the
Permitted Exceptions;

> > If any of the foregoing conditions are not satisfied on the Closing Date,
> > Purchaser shall have the right (in addition to any right Purchaser may have
> > under Section 14 in the event that the non-satisfaction of a condition is as
> > a result of a breach or default by Seller) (x) to terminate this Agreement
> > by notice given to Seller on or before the Closing Date, whereupon the
> > entire Downpayment shall be refunded to Purchaser and upon such refund, no
> > party hereto shall have any rights or obligations hereunder except for the
> > Surviving Obligations, which shall survive such termination, or (y) at
> > Purchaser's sole option, to waive any unsatisfied condition and consummate
> > the transactions contemplated hereby.

13.2. Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions precedent:

> > > > >  a. Purchaser shall have performed or observed all of its obligations
> > > > >     under this Agreement;

> > > > 

Purchaser shall have delivered all documents and instruments required to be
delivered by Purchaser pursuant to the provisions of this Agreement; and

Purchaser shall have paid to Seller the full Purchase Price, subject to
proration and adjustment in accordance with the provisions hereof.

> > If any of the foregoing conditions are not satisfied on the Closing Date,
> > Seller shall have the right (in addition to any right Seller may have under
> > Section 14 in the event that the non-satisfaction of a condition is as a
> > result of a breach or default by Purchaser) (x) to terminate this Agreement
> > by notice given to Purchaser on or before the Closing Date, whereupon the
> > entire Downpayment shall be refunded to Purchaser and upon such refund, no
> > party hereto shall have any rights or obligations hereunder except for the
> > Surviving Obligations, which shall survive such termination, or (y) at
> > Seller's sole option, to waive any unsatisfied condition and consummate the
> > transactions contemplated hereby.

Termination of Agreement; Default
.

> > 14.1. By Purchaser

. If Purchaser shall default hereunder (including, without limitation, a default
hereunder based on breach by Purchaser of any of its representations and
warranties contained herein that is discovered prior to the Closing) or shall
fail or refuse to perform its obligation to purchase the Property in accordance
with this Agreement, Seller, as its sole remedy, shall have the right to cause
Escrow Agent to deliver to Seller the Downpayment as is then maintained in
escrow by Escrow Agent, as and for its liquidated damages (the parties hereto
acknowledging that it would be difficult or impossible to accurately ascertain
the amount of Seller's damages). THE PARTIES AGREE THAT SELLER'S DAMAGES IN THE
EVENT OF PURCHASER'S DEFAULT HEREUNDER WOULD BE DIFFICULT AND IMPRACTICAL TO
CALCULATE AND THAT THE FOREGOING PAYMENT (A) HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES REASONABLE ESTIMATE OF SELLER'S DAMAGES, (B)
REPRESENTS A FAIR AND ADEQUATE MEASURE OF DAMAGES, AND (C) REPRESENTS SELLER'S
EXCLUSIVE REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT OF A
DEFAULT UNDER THIS AGREEMENT ON THE PART OF PURCHASER.

14.2. By Seller. If Purchaser shall have performed or tendered performance of
all of its material obligations under this Agreement, and the sale contemplated
hereby is not consummated because of a default by Seller in its obligation to
sell the Property in accordance with the terms of this Agreement, then,
Purchaser may, as its sole and exclusive remedy at law or in equity pursue one
of the following remedies: (a) terminate this Agreement by giving written notice
thereof to Seller on or before the Closing Date, in which event the Downpayment
will be returned to Purchaser and the parties shall have no further obligation
to each other except for the Surviving Obligations; (b) waive such default and
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement (and if Purchaser proceeds to Closing, with or without delivering
notice of default, it will be conclusively deemed to have selected this remedy);
(c) recover its actual, reasonable, third-party costs incurred in connection
with its inspection and testing of the Property, not to exceed the amount of
$200,000; or (d) specifically enforce this Agreement, provided in the event that
Seller has taken affirmative action to sell, transfer, or lease the Property and
such action renders specific performance impossible or inadequate as a remedy,
then and only then, Purchaser may recover its actual (but not consequential or
punitive) damages from Seller. As a condition precedent to Purchaser exercising
any right to bring an action for specific performance or damages as the result
of Seller's default hereunder, Purchaser must commence such action within sixty
(60) days after the last scheduled Closing Date. Purchaser agrees that its
failure to timely commence such an action within such sixty (60) day period
shall be deemed a waiver by it of its right to commence such an action.
Purchaser hereby irrevocably waives any other right or remedy for such default
by Seller.

14.3. Subsequent to Closing. (a) If the Closing occurs, Purchaser hereby
expressly waives, relinquishes and releases any right or remedy available to it
at law, in equity, under this Agreement or otherwise to make a claim against
Seller for damages that Purchaser may incur, or to rescind this Agreement and
the transactions contemplated hereby, as the result of any of Seller's
representations or warranties in this Agreement or any document executed by
Seller in connection herewith being untrue, inaccurate or incorrect if Purchaser
knew, or is deemed to know, that such representation or warranty was untrue,
inaccurate or incorrect at the time of the Closing. In the event that any
representation or warranty made by Seller herein is found to be inaccurate,
untrue or breached, as the case may be, in any material respect after the
Closing Date, Purchaser shall have the right, for a period of fifteen (15)
months after the Closing Date, to seek actual (but not consequential or
punitive) damages from Seller; provided, however, that Purchaser must commence a
legal action or proceeding seeking such damages within said fifteen (15) month
period, or its claims shall thereafter be barred.

> > > >  b. If the Closing occurs, Seller hereby expressly waives, relinquishes
> > > >     and releases any right or remedy available to it at law, in equity,
> > > >     under this Agreement or otherwise to make a claim against Purchaser
> > > >     for damages that Seller may incur, or to rescind this Agreement and
> > > >     the transactions contemplated hereby, as the result of any of
> > > >     Purchaser's representations or warranties in this Agreement or any
> > > >     document executed by Purchaser in connection herewith being untrue,
> > > >     inaccurate or incorrect if Seller knew, or is deemed to know, that
> > > >     such representation or warranty was untrue, inaccurate or incorrect
> > > >     at the time of the Closing. In the event any representation or
> > > >     warranty made by Purchaser herein is found to be inaccurate, untrue
> > > >     or breached, as the case may be, in any material respect after the
> > > >     Closing Date, Seller shall have the right, for a period of fifteen
> > > >     (15) months after the applicable Closing Date, to seek actual (but
> > > >     not consequential or punitive) damages from Purchaser; provided,
> > > >     however, that Seller must commence a legal action or proceeding
> > > >     seeking such damages within said fifteen (15) month period, or its
> > > >     claims shall thereafter be barred.
> > > > 
> > > >  c. The representations and warranties made by Purchaser and Seller in
> > > >     this Agreement or any document executed by Purchaser or Seller, as
> > > >     applicable, in connection herewith are personal to Seller and
> > > >     Purchaser, as applicable, and may not be assigned to, or enforced by
> > > >     any other person, other than to an assignee of Purchaser prior to
> > > >     Closing in accordance with Section 31, or by Guarantor (as defined
> > > >     below) in defense of any claim by Purchaser under Section 15.



Guaranty of Post-Closing Obligations of Seller.

George T. Holden ("Guarantor"), has executed a copy of this Agreement for the
sole reason of guaranteeing the performance by Seller of its post-Closing
obligations under Section 14.3, provided in no event shall Guarantor's
obligations exceed $25,000 in the aggregate, and provided further, Guarantor
shall have no liability with respect to any breach of a representation or
warranty by Seller if Purchaser shall fail to commence an action against
Guarantor with respect to the breach in question within nine (9) months after
Closing. Guarantor has no liability to Purchaser in connection with the Property
or this Agreement, other than as expressly stated and limited in this Section
15. Guarantor's obligation under this Section 15 is an absolute, unconditional
and irrevocable guaranty of payment and performance, and not merely a guaranty
of collection, and at all times Guarantor's obligations hereunder shall be
absolute, irrevocable and unconditional in all respects. Except for the limits
as to amount and time as set forth in this Section 15, the liability of
Guarantor, as set forth above, is co-extensive with that of Seller, and
Guarantor's obligation under this Section 15 shall be enforceable against
Guarantor without the necessity of any suit or proceedings on Purchaser's part
of any kind or nature whatsoever against Seller. Guarantor hereby waives notice
of the acceptance hereof, presentment, demand for payment, protest, notice of
protest, or any and all notice of non-payment, non-performance or
non-observance, or other proof, or notice or demand, whereby to charge Guarantor
therefor. Guarantor hereby expressly agrees that Guarantor's obligation under
this Section 15 shall in no way be terminated, affected, diminished or impaired
by reason of (a) the assertion of or the failure by Purchaser to assert against
Seller any of the rights or remedies reserved to Purchaser pursuant to the terms
of this Agreement, or (b) any modification of other Sections of this Agreement,
or (c) any bankruptcy, insolvency, reorganization, receivership or trusteeship
affecting Seller or Seller's successors or assigns, in each case, whether or not
notice thereof is given to Guarantor.

Reserved. Expenses.

> > 

Seller shall be obligated to pay (i) the cost of obtaining an ALTA extended
coverage title insurance policy for Purchaser, and the cost of all "curative"
endorsements thereto which Seller elects to provide and all costs of satisfying
Seller's obligations under Section 7, provided Purchaser shall bear the expense
of any other endorsements requested by Purchaser or its lender, (iii) fifty
percent (50%) of any escrow fees and closing fees charged by Escrow Agent, (iv)
its own legal fees, and (v) any other costs or expenses stated in this Agreement
to be the obligation of Seller.

Purchaser shall be obligated to pay (i) the cost of its (and its lender's)
requested endorsements to the title insurance policy, (ii) fifty percent (50%)
of any escrow fees and closing fees charged by Escrow Agent, (iii) its own legal
fees, (iv) any and all sales and use taxes arising out of any transfer of
Personal Property, and (v) any other costs or expenses stated in this Agreement
to be the obligation of Purchaser.

Except as otherwise provided in this Section 17 and elsewhere in this Agreement,
Purchaser and Seller shall allocate all other expenses in connection with this
Agreement in accordance with the custom and practices of the jurisdiction in
which the Property is located.



Reserved. Due Diligence Period.

> > 19.1. Notwithstanding anything to the contrary contained in this Agreement,
> > Purchaser shall have the period commencing on the Effective Date and
> > expiring on the date thirty (30) days after the Effective Date (such period
> > being referred to herein as the "Due Diligence Period") in which to complete
> > its due diligence with respect to the Property and to obtain financing for
> > Purchaser's acquisition of the Property on terms acceptable to Purchaser. On
> > or before the expiration of the Due Diligence Period, Purchaser shall
> > deliver a notice to Seller ("Purchaser's Notice") stating either (a)
> > Purchaser has determined to proceed with the transactions contemplated
> > hereby or (b) Purchaser has determined to terminate this Agreement. If
> > Purchaser's Notice is delivered under clause (a) on or before the expiration
> > of the Due Diligence Period, then Purchaser shall be deemed to have waived
> > any further right to terminate this Agreement pursuant to this Section 19.1
> > and this Agreement shall continue in full force and effect. If Purchaser's
> > Notice is delivered under clause (b) on or before the expiration of the Due
> > Diligence Period, then Escrow Agent shall immediately refund the Downpayment
> > to Purchaser, and upon such refund, this Agreement shall terminate, no party
> > hereto shall have any rights or obligations hereunder except for the
> > Surviving Obligations, which shall survive such termination. Purchaser's
> > failure to deliver Purchaser's Notice on or before the expiration of the Due
> > Diligence Period shall be deemed delivery of Purchaser's Notice under clause
> > (b) on the last day of the Due Diligence Period. Purchaser shall have the
> > right to deliver Purchaser's Notice under clause (b) for any reason or for
> > no reason in Purchaser's sole and absolute discretion.

19.2. Seller shall deliver to Purchaser, within five (5) days after the
Effective Date, the following documents, in each instance, if and to the extent
same is within the possession or reasonable control of Seller or any affiliate
of Seller (the "Due Diligence Documents") for Purchaser's review in connection
with Purchaser's due diligence:

> > > > 

soil tests, engineering reports, environmental reports and architectural,
development or other plans;

any and all statements of income and operating expenses and maintenance records
for the Property for calendar years 2007 through 2008, inclusive and
year-to-date for 2009;

copies of any and all leases, subleases and other occupancy agreements,
currently in effect with respect to the Real Estate (including all amendments
and modifications thereto);

any and all information pertaining to any pending or threatened litigation
involving any portion of the Property;

copies of the real estate tax bills for tax years 2007 and 2008;

a copy of any and the current insurance policy on the Property;

> > > >  g. copies of any and all proposals, letters of intent for leasing of
> > > >     the Property, leases, or occupancy agreements or arrangements out
> > > >     for signature with respect to the Property;
> > > > 
> > > >  h. historical reports for all portions of the Property, including,
> > > >     without limitation, environmental reports and engineering studies;
> > > > 
> > > >  i. as-built plans and specifications for any part of the Property;
> > > > 
> > > >  j. a copy of the certificates of occupancy for the Improvements and all
> > > >     other Permits pertaining thereto; and
> > > > 
> > > >  k. evidence of compliance with zoning, local restrictions and building
> > > >     permits for all portions of the Property, including, without
> > > >     limitation, in respect of any variance from any building setback
> > > >     requirements affecting the Property.

> > 19.3. Upon reasonable prior advance notice given to Seller's Broker,
> > Purchaser may inspect, test, or survey the Property, at any reasonable time
> > during business hours during the Due Diligence Period and, if Purchaser does
> > not terminate this Agreement in accordance with Section 19.1, at any
> > reasonable time during business hours up until the Closing Date. In
> > furtherance of the foregoing, Purchaser shall have the right to review all
> > of the materials provided by Seller under Section 19.2 of this Agreement,
> > and to conduct such due diligence as is deemed necessary or appropriate by
> > Purchaser in connection with the transactions contemplated by this
> > Agreement, including, without limitation, non- invasive environmental
> > testing or engineering surveys of the Real Estate, and such other due
> > diligence as is customarily conducted by purchasers of real property.
> > Purchaser shall restore the Property to its condition existing immediately
> > prior to Purchaser's inspection thereof, and Purchaser shall be liable for
> > all damage or injury to any person or property resulting from, relating to
> > or arising out of any inspection, whether occasioned by the acts of
> > Purchaser or any of its employees, agents, representatives or contractors,
> > and Purchaser shall indemnify and hold harmless Seller and its agents,
> > employees, officers, directors, affiliates and asset managers from any
> > liability resulting therefrom. This indemnification by Purchaser shall
> > survive the Closing or the termination of this Agreement, as applicable.



Notices.

All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified or registered mail, return receipt
requested, (ii) by nationally recognized overnight courier delivery, (iii) by
hand delivery, or (iv) by facsimile transmission as follows:

> To Seller:
> 
> Holden Properties Colorado II, LLC 
> 
> 607 Washington Avenue North 
> 
> Minneapolis, Minnesota 55401 
> 
> Attention: George T. Holden 
> 
> Facsimile Number: (612) 349-0433 
> 
>  
> 
> with copy to: 
> 
>  
> 
> Faegre & Benson LLP 
> 
> 3200 Wells Fargo Center 
> 
> 1700 Lincoln Street 
> 
> Denver, Colorado 80203 
> 
> Attention: Diane Davies, Esq. 
> 
> Facsimile Number: 303-607-3600
> 
> To Purchaser:
> 
> c/o UQM Technologies, Inc.
> 
> 7501 Miller Drive 
> 
> Frederick, Colorado 80530 
> 
> Attention: Donald French 
> 
> Facsimile Number: 303-682-4933 
> 
>  
> 
> with a copy to: 
> 
>  
> 
> Holme Roberts & Owen LLP 
> 
> 1801 Thirteenth Street, Suite 300 
> 
> Boulder, Colorado 80302 
> 
> Attention: Adam Sher, Esq. 
> 
> Facsimile Number: 303-866-0200
> 
> To Escrow Agent:
> 
> Chicago Title of Colorado, Inc.
> 
> 1875 Lawrence Street, Suite 1300 
> 
> Denver, Colorado 80202 
> 
> Attention: Jessica Broderick 
> 
> Facsimile Number: 303-291-9997
> 
> or to such other address as is specified by a party by notice to the other
> party given in accordance with the provisions of this Section 20. Any notice
> given in accordance with the provisions of this Section 20 shall be deemed
> given (i) three (3) Business Days after mailing (if sent by certified mail),
> (ii) one (1) Business Day after deposit of same with a nationally recognized
> overnight courier service (if delivered by nationally recognized overnight
> courier service), (iii) on the date delivery is made (if delivered by hand),
> or (iii) on the date delivery is made as confirmed by telephonic answerback
> (if delivered by facsimile transmission) before 5:30 p.m. Mountain Time on a
> Business Day. Any notice delivered by facsimile on a non-Business Day, or
> after 5:30 p.m. shall be deemed delivered on the next Business Day. The
> attorneys of the parties are hereby authorized to deliver any notice required
> or permitted to be given under this Agreement on behalf of their respective
> client.

 

Entire Agreement

.


> This Agreement contains all of the terms agreed upon between the parties with
> respect to the subject matter hereof, and all prior agreements,
> understandings, representations and statements, oral or written, are merged
> into this Agreement.
> 
> Amendments
> .
> 
> > This Agreement may not be changed, modified or terminated, except by an
> > instrument executed by the parties hereto who are or will be affected by the
> > terms of such instrument.
> 
> Waiver
> .
> 
> No waiver by either party of any failure or refusal to comply with its
> obligations shall be deemed a waiver of any other or subsequent failure or
> refusal to so comply.
> 
> Successors and Assigns
> .
> 
> Subject to the provisions of Section 3 hereof, the stipulations aforesaid
> shall inure to the benefit of, and shall bind, the heirs, executors,
> administrators, successors and assigns of the respective parties.
> 
> Section Headings
> .
> 
> The headings of the various paragraphs of this Agreement have been inserted
> only for the purposes of convenience, and are not part of this Agreement and
> shall not be deemed in any manner to modify, explain, expand or restrict any
> of the provisions of this Agreement.
> 
> Governing Law
> .
> 
> This Agreement shall be governed by the laws of the State of Colorado without
> reference to conflicts of laws principles.
> 
> Submission To Jurisdiction
> .
> 
> PURCHASER AND SELLER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
> COLORADO STATE COURT OR FEDERAL COURT SITTING IN WELD COUNTY, COLORADO OVER
> ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
> AND AGREE THAT VENUE FOR ANY SUCH ACTION OR PROCEEDING SHALL BE IN WELD
> COUNTY, COLORADO. PURCHASER AND SELLER EACH HEREBY IRREVOCABLY WAIVES, TO THE
> FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO
> SUCH VENUE AS BEING AN INCONVENIENT FORUM.
> 
> Waiver Of Jury Trial
> .
> 
> PURCHASER AND SELLER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
> ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
> THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
> THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
> CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
> AND VOLUNTARILY BY PURCHASER AND SELLER, AND IS INTENDED TO ENCOMPASS
> INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
> JURY WOULD OTHERWISE ACCRUE. SELLER OR PURCHASER, AS APPLICABLE, IS HEREBY
> AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
> EVIDENCE OF THIS WAIVER BY PURCHASER OR SELLER, AS APPLICABLE.
> 
> Enforceability
> .
> 
> In the event that any portion of this Agreement shall be held invalid or
> unenforceable by any court of competent jurisdiction, such holding shall not
> invalidate or render unenforceable any other provision hereof.
> 
> Attorneys' Fees
> .
> 
> In the event of any litigation arising out of this Agreement, and
> notwithstanding any other limitations on liability set forth in this
> Agreement, the prevailing party shall be entitled to receive from the losing
> party an amount equal to the prevailing party's costs incurred in such
> litigation, including, without limitation, the prevailing party's attorneys'
> fees, costs and disbursements. The provisions of this Section 30 shall survive
> the Closing or termination of this Agreement.
> 
> Assignment
> .
> 
> Purchaser may not assign this Agreement without the consent of Seller,
> provided, however, Purchaser may assign this Agreement without the consent of
> Seller to a corporation, partnership, limited liability company or other
> entity that is an affiliate of Purchaser. No assignment by Purchaser, whether
> or not the consent of Seller is required, shall release the party named as
> Purchaser from liability under this Agreement.
> 
> Counterparts
> .
> 
> This Agreement may be executed in two or more counterparts, each of which,
> when taken together, shall constitute the same instrument and one original.
> 
> Further Assurances
> .
> 
> Subsequent to the Closing Date, each party shall execute and deliver to the
> other such further documents and instruments as either party may request of
> the other in order to confirm or implement the terms of this Agreement.
> 
> Certain Definitions
> .
> 
> As used herein the following terms shall have the following definitions:
> 
> "Business Day" shall mean a day on which banks are required to be open for
> business within the State of Colorado, and shall not include (i) any Saturday
> or Sunday, (ii) any national holiday, or (iii) any State of Colorado holiday.
> 
> "Surviving Obligations" shall mean the obligations of Purchaser and/or Seller
> set forth in this Agreement that are expressly stated to survive the
> termination of this Agreement, including, without limitation, such obligations
> as are set forth in Sections 11, 19 and 30 of this Agreement
> 
>  
> 
> Reserved.
> 
>  
> 
> Publicity and Confidentiality
> .
> 
> > 36.1. Unless and until the Closing occurs hereunder, neither Purchaser nor
> > Seller will make, or permit anyone to make on their behalf, any public
> > statement or public comment with respect to this Agreement, the transactions
> > contemplated hereby, that is intended for public distribution or made to any
> > newspaper, trade publication, or other print or other media, without the
> > approval by the other party as to such disclosure and the information to be
> > disclosed, which approval shall not be unreasonably withheld or delayed.
> > 
> > 36.2. Unless and until the Closing occurs hereunder, Purchaser and its
> > agents shall maintain the confidentiality of all documents, instruments and
> > information obtained by Purchaser or such agents hereunder or otherwise in
> > connection with the proposed acquisition of the Property and shall not,
> > without Seller's prior written consent, which consent shall not be
> > unreasonably withheld or delayed, disclose any of such information to any
> > other person or use any of such information for any purpose other than as
> > contemplated herein. Notwithstanding the foregoing, Purchaser may disclose
> > any of such information to its proposed investors and lenders and its
> > officers, directors, employees, agents, attorneys, accountants, consultants
> > and other professionals to whom such disclosure is reasonably necessary for
> > the consummation of the transactions contemplated hereby, provided that each
> > such person maintains such information in a confidential manner.
> 
>  

 





Calculation of Time Periods

.

> In the event any time for performance of any obligation under this Agreement
> expires, or the expiration or termination of any time period provided in this
> Agreement for any consent, response or notice occurs, on a day other than a
> Business Day, the time for performance shall be extended to the next
> succeeding day which is a Business Day.

 

 

> > > > > > > > > 

[Signatures on Following Page]

> 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the Effective Date.

> Seller:
> 
> HOLDEN PROPERTIES COLORADO II, LLC,a Minnesota limited liability company
> 
> By: /s/ GEORGE T. HOLDEN Name: George T. Holden Title:    Chief Manager
> Federal Tax i/d No.:                                            Purchaser: UQM
> PROPERTIES, INC., a Colorado corporation By: /s/ DONALD A. FRENCH Name: Donald
> A. French Title:    Treasurer Federal Tax i/d No.:
> 84-0579156                       

> > > > > > > > >  

Joinder by George T. Holden

The undersigned, hereby joins in this Agreement solely for the purposes of
agreeing to be bound by the provisions of Section 15 hereof.

/s/ GEORGE T. HOLDEN George T. Holden

> > > > > > > > >  

The escrow provisions in the foregoing Sale-Purchase Agreement are agreed to by
the undersigned, who acknowledges receipt of the Deposit.

> > > > > > > > >  
> 
> CHICAGO TITLE OF COLORADO, INC., authorized agent for Chicago Title Insurance
> Company By: Name:                                            Title:
>                                           
> 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > EXHIBIT A
> > > > > > > > > 
> > > > > > > > > Description of the Land
> > > > > > > > > 
> > > > > > > > >  

All of Lot 2, Block 2, Amendment to Del Camino Center P.U.D., according to the
Plat thereof, recorded October 24, 2000 at Reception No. 2802119, County of
Weld, State of Colorado.

> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > EXHIBIT B
> > > > > > > > > > > > 
> > > > > > > > > > > > Form of Deed
> > > > > > > > > > > > 
> > > > > > > > > > > >  

When recorded return to: 

Holme Roberts & Owen LLP 

1801 Thirteenth Street, Suite 300 

Boulder, Colorado 80302 

Attention: Adam Sher, Esq. 

DEED

 

HOLDEN PROPERTIES COLORADO II, LLC, a Minnesota limited liability company, whose
address is 607 Washington Avenue North, Minneapolis, Minnesota 55401 ("Grantor")
for the consideration of ten dollars ($10.00) and other good and valuable
consideration, in hand paid, the receipt and sufficiency of which is hereby
acknowledged, hereby sells and conveys to UQM PROPERTIES, INC., a Colorado
corporation, whose legal address is 7501 Miller Drive, Frederick, Colorado 80530
("Grantee"), the following real property in the County of Weld, State of
Colorado, to wit:

 

All of Lot 2 , Block 2, Amendment to Del Camino Center P.U.D., according to the
Plat thereof, recorded October 24, 2000 at Reception No. 2802119, County of
Weld, State of Colorado.

with all its appurtenances, and warrants title against all persons claiming
under Grantor, subject to taxes and assessments for the year 20    , and the
matters listed on Schedule A, attached hereto and incorporated by this
reference.

> Signed this     day of                      , 20   .

 

HOLDEN PROPERTIES COLORADO II, LLC,a Minnesota limited liability company

By:                                   

                    Name:                                            Title:   
                                          

 

STATE OF                                                             

   )



                                                                                  )
ss:

COUNTY OF                                                           )

 

> 

The foregoing instrument was acknowledged before me this ___ day of 
                      , 20     , by
                                                        , as
                                                        of HOLDEN PROPERTIES
COLORADO II, LLC, a Minnesota limited liability company.

 

> > WITNESS my hand and official seal.
> > 
> > My commission expires:
> >                                                         

> > > > > > > > > > > > Notary Public 
> > > > > > > > > > > >                                                         

 



> > > > > > > > > > Schedule A
> > > > > > > > > > 
> > > > > > > > > > 
> > > > > > > > > > 
> > > > > > > > > > Permitted Encumbrances
> > > > > > > > > > 
> > > > > > > > > > 
> > > > > > > > > > 
> > > > > > > > > > [to be inserted]
> > > > > > > > > > 
> > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > >  

> > > > > > > > > > > EXHIBIT C
> > > > > > > > > > > 
> > > > > > > > > > > Form of Bill of Sale
> > > > > > > > > > > 
> > > > > > > > > > >  
> > > > > > > > > > > 
> > > > > > > > > > > BILL OF SALE

Holden Properties Colorado II, LLC, a Minnesota limited liability company
("Seller"), in consideration of Ten and No/100 Dollars ($10.00), receipt of
which is hereby acknowledged does hereby sell and transfer to UQM Properties,
INC., a Colorado corporation ("Purchaser"), all of Seller's right, title and
interest in the following described personal property, to wit:

> > 

All of the furniture, fixtures, equipment, machines, appliances, apparatus,
supplies and personal property, of every nature and description, if any, now
owned by Seller and located in or on and used exclusively in relation to the
real estate located at 4120 Specialty Place, Longmont, Weld County, Colorado,
which real estate is legally described as follows: All of Lot 2 , Block 2,
Amendment to Del Camino Center P.U.D., according to the Plat thereof, recorded
October 24, 2000 at Reception No. 2802119, County of Weld, State of Colorado
(collectively, the "Personal Property").

Seller, for itself and its successors and assigns, hereby covenants and agrees
with Purchaser, its successors and assigns that: Seller will warrant and defend
forever title to the Personal Property in the quiet and peaceable possession of
Purchaser, its successors and assigns against the claims of all persons claiming
through Seller.

THE PERSONAL PROPERTY IS SOLD AND TRANSFERRED "AS IS" "WHERE IS" IN ALL
RESPECTS. SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF PURCHASER'S, WHETHER OR NOT
SELLER HAS BEEN MADE AWARE OF ANY SUCH PURPOSE.

This Bill of Sale is subject to the terms and conditions of that certain
Sale-Purchase Agreement dated as of November 4, 2009 by and between Seller and
Purchaser.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its duly authorized officer this ___ day of 
                      , 20     .

Seller: 

> > > > > > > > > > > > > 

> > > > > HOLDEN PROPERTIES COLORADO II, LLC,a Minnesota limited liability
> > > > > company
> > > > > 
> > > > > By:                                  

                     Name:                                            Title:   
                                          

 

 

 

 

> > > > > > > > > > > > 

EXHIBIT D

Form of Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION OF PERMITS, CERTIFICATES OF OCCUPANCY, PROPERTY

DOCUMENTS, GUARANTIES, WARRANTIES AND INTANGIBLES



 

THIS ASSIGNMENT AND ASSUMPTION OF PERMITS, CERTIFICATES OF OCCUPANCY, PROPERTY
DOCUMENTS, GUARANTIES, WARRANTIES AND INTANGIBLES (this "Assignment") is made
and entered into as of , 20 (the "Effective Date"), by and between HOLDEN
PROPERTIES COLORADO II, LLC, a Minnesota limited liability company ("Assignor"),
and UQM PROPERTIES, INC., a Colorado corporation ("Assignee").

> > > > > > > > > > > > 

RECITALS

Assignor and Assignee have entered into a Sale-Purchase Agreement dated as of
November 4, 2009 (the "Agreement"), pursuant to which Assignee has agreed to
purchase certain real property more particularly described on Schedule A
attached hereto, and certain personal property related thereto, (collectively,
the "Property") from Assignor.

In connection with the transactions contemplated by the Agreement, Assignor has
agreed to assign all of its right, title and interest in, to and under: (i) all
licenses or approvals issued under applicable law, permits, property documents,
certificates of occupancy and franchises related to the Property (collectively,
the "Permits"), and (ii) all warranties and guaranties with respect to the
Property, and any labor or materials furnished to the same, and benefiting the
Assignor as the owner of the Property (collectively, the "Warranties").

> > NOW, THEREFORE, for good and valuable consideration, the receipt and
> > sufficiency of which are hereby acknowledged, the parties hereto do hereby
> > covenant and agree as follows:
> > 
> > 1. Assignment. Effective as of the date hereof, Assignor hereby assigns,
> > transfers, conveys and sets over to Assignee, without warranty express or
> > implied, all of Assignor's right, title and interest in, to and under the
> > Permits and Warranties.
> > 
> > 2. Acceptance. Assignee hereby accepts the assignment of the Permits and
> > Warranties. Assignee shall indemnify, defend and hold Assignor harmless from
> > and against any and all demands, claims, losses, damages, liabilities, costs
> > or expenses of any kind or character (including reasonable attorneys' fees
> > and charges) accruing under the Permits and Warranties after the Effective
> > Date.
> > 
> > 3. Sale-Purchase Agreement. This Assignment is subject to the terms and
> > conditions of that certain Sale-Purchase Agreement dated as of November 4,
> > 2009 by and between Assignor and Assignee.
> > 
> > 4. Binding Effect. This Assignment shall be binding upon and shall inure to
> > the benefit of the parties hereto and their respective successors and
> > assigns.
> > 
> > 5. No Modification. This Assignment shall not be altered, amended or
> > otherwise modified, except as set forth in a written document executed by
> > the parties hereto.
> > 
> > 6. Governing Law. This Assignment and all questions arising in connection
> > herewith shall be governed by and construed in accordance with the internal
> > laws of the State of Colorado.
> > 
> > 7. Counterparts. This Assignment may be executed in two or more
> > counterparts, all of which shall be read together and be construed as one
> > instrument.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Assignment
in one or more counterparts, all of which such counterparts shall be read
together and be construed as but one and the same instrument, as of the
Effective Date.

 

Assignor: 

> > > > > > > > > > > > > 

> > > > > HOLDEN PROPERTIES COLORADO II, LLC,a Minnesota limited liability
> > > > > company
> > > > > 
> > > > > By:                          

                             Name:                                           
Title:                                              

 

 

Assignee: 

> > > > > > > > > > > > > 

> > > > > UQM PROPERTIES, INC., a Colorado corporation By:
> > > > >                                                       Name:
> > > > >                                            Title:   
> > > > >                                           

 

 

 

> > > > > > > > > > > > Schedule A
> > > > > > > > > 
> > > > > > > > > Legal Description of the Property

All of Lot 2 , Block 2, Amendment to Del Camino Center P.U.D., according to the
Plat thereof, recorded October 24, 2000 at Reception No. 2802119, County of
Weld, State of Colorado.

> > > > > > > > > > > > 

 

 

 

EXHIBIT E

Form of FIRPTA Certification

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
[                                          ], a
[                                          ] ("Transferee"), that withholding of
tax is not required upon the disposition of a U.S. real property interest by
[                                          ],
[                                          ] ("Transferor"), Transferor hereby
certifies the following:

> > 

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

Transferor is not a disregarded entity, as such term is defined in Internal
Revenue Code Income Tax Regulation § 1.1445-2(b)(2)(iii);

Transferor's U.S. employer identification number is [ ]; and

Transferor's office address is [ ].

Transferor understands that this certificate (this "Certificate") may be
disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, Transferor declares that Transferor has examined
this Certificate and to the best of Transferor's knowledge and belief this
Certificate is true, correct and complete, and Transferor further declares that
Transferor has authority to sign this Certificate.

IN WITNESS WHEREOF, this Certificate has been executed as of this [    ] day of
[                                          ], [          ].

 

 

> > > > > > > > > > > > 

[                                           ], a [
                                          ]

By: [                                           ], a [
                                          ], its
[                                          ]

 

 

> > > > 

By:                                           

Name:                                           

Title:                                             

> > > > > > > > > > >  
> > > > > > > > > > > 
> > > > > > > > > > >  
> > > > > > > > > > > 
> > > > > > > > > > > EXHIBIT F 
> > > > > > > > > > > 
> > > > > > > > > > > Schedule of Insurance

 

 

Policy #: LHD 363622 

Company: Landmark American Insurance 

Company Coverage Dates: 7/1/09 to 7/1/10

 

 

Policy #: XIN 37430 

Company: Integon Specialty Insurance 

Company Coverage Dates: 7/1/09 to 7/1/10

> > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > > EXHIBIT G
> > > > > > > > > > 
> > > > > > > > > > Schedule of Tax Proceedings

 

 

A protest of the valuation for assessment of the Real Estate was pursued by
Seller in 2009, which resulted in an adjustment to the valuation for assessment.
The proceeding is completed.

> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > EXHIBIT H
> > > > > > > > > > > > 
> > > > > > > > > > > > Schedule of Environmental Reports

 

 

Environmental Site Assessment prepared by ATC Associates, Inc., ATC Project No.
35.22283.5572, dated December 11, 2006.

> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > EXHIBIT I
> > > > > > > > > > > > 
> > > > > > > > > > > > Schedule of Environmental Disclosed Matters

 

None